Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-150088 and No. 333-162654 of New York Mortgage Trust, Inc. on Form S-3 and Registration Statement No. 333-117524 and No. 333-137987 of New York Mortgage Trust, Inc. on Forms S-8 of our report dated March 31, 2009, relating to the consolidatedfinancial statements of New York Mortgage Trust, Inc. and subsidiaries appearing in the Annual Report on Form 10-K of New York Mortgage Trust, Inc. and subsidiaries for the year ended December 31, 2008. /s/ DELOITTE & TOUCHE LLP New York,
